Exhibit 10.1
AMENDMENT TO THE
SPIRIT AEROSYSTEMS HOLDINGS, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN
     THIS AMENDMENT (“Amendment”) to the Spirit AeroSystems Holdings, Inc.
Amended and Restated Executive Incentive Plan (the “Plan”) is made by Spirit
AeroSystems Holdings, Inc. (the “Company”), as sponsor of the Plan.
     WHEREAS, the Company sponsors the Plan and has reserved the unilateral
right to amend the Plan pursuant Section 8.01 of the Plan; and
     WHEREAS, it has become desirable to amend the Plan to extend the time-based
service condition applicable to Restricted Shares under Section 5.02.C. of the
Plan for certain key officers of the Company in an effort to secure further
services from them; and
     WHEREAS, the Company’s board of directors has reviewed the terms and
provisions of this Amendment and found them acceptable.
     NOW, THEREFORE, on the basis of the foregoing premises, the Plan is hereby
amended as follows:
     1. Modification of Period of Service. Section 5.02.C. of the Plan is
amended in its entirety to read as follows:

  C.   Period of Service. The percentage determined under this Paragraph C. upon
a Liquidity Event shall be as follows:

  1.   For each Participant actively performing services for the Employer on the
date of the Liquidity Event, 100%; and     2.   For each Participant not
actively performing services for the Employer on the date of the Liquidity
Event, the applicable percentage corresponding to the number of years of service
after the Grant Date (as defined below) with which the Participant has been
credited under the Plan, determined by the Committee in its Sole Discretion in
accordance with the following table.

          Years   Applicable   of Service   Percentage  
Less than 1
    0.00 %
1 but less than 2
    20.00 %
2 but less than 3
    40.00 %
3 but less than 4
    60.00 %
4 but less than 5
    80.00 %
5 or more
    100.00 %

-1-



--------------------------------------------------------------------------------



 



      Except as otherwise provided in this Section 5.02.C., a Participant shall
be credited with one year of service after the Closing Date for each 12-month
period ending on an anniversary of the date Restricted Shares were granted to
the Participant (the “Grant Date,” except that if the date of grant is within
60 days of the Closing Date, the Grant Date shall be deemed to be the Closing
Date) during which the Participant had continuously performed services for the
Employer.

      Notwithstanding the foregoing, the following overriding rules will apply
in determining a Participant’s percentage under this Section 5.02.C.:

  (1)   With respect to any Participant who was employed by the Employer on the
Closing Date and who is an executive officer of the Company on the fifth
anniversary of the Grant Date, such Participant will not be credited with a
fifth year of service after the Grant Date for purposes of this Section 5.02.C.
unless and until the earlier to occur of the following: (i) September 12, 2010,
if the Participant remains continuously employed by the Employer until such
date; or (ii) the date of the Participant’s Separation from Service due to death
or disability, if such separation occurs on or after the fifth anniversary of
the Grant Date and on or before September 12, 2010. For purposes of this
subparagraph, a Participant will be deemed to have incurred a Separation from
Service due to disability if the Participant qualifies for benefits under the
Employer’s long-term disability insurance program as a result of such
separation.     (2)   The Committee may, in its Sole Discretion, credit a
Participant with additional years of service after the applicable Grant Date or
otherwise increase the percentage determined under this Paragraph C., if the
Committee, in its Sole Discretion, determines it is in the best interests of the
Company to do so.

     2. Remaining Provisions. All remaining provisions of the Plan will continue
in full force and effect.
     3. Capitalized Terms. Any capitalized terms not specifically defined herein
will have the meanings set forth in the Plan.
     4. Effective Date. This Amendment will be effective from and after the date
of its approval and adoption by the Board of Directors (the “Effective Date”).

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed by a duly authorized
representative of the Company on the 2nd day of February, 2010, to be effective
as of the Effective Date.

                      SPIRIT AEROSYSTEMS HOLDINGS, INC.    
 
               
 
  By:     /s/ Gloria Farha Flentje         Name:   Gloria Farha Flentje        
Title:   Senior Vice President Corporate Administration and Human Resources    

-3-